Citation Nr: 0320847	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  95-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied the benefit sought 
on appeal.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate the 
veteran's report of in-service stressors upon which a 
diagnosis of PTSD was based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for any complaints, 
findings, or treatment of a psychiatric illness.  At his 
August 1973 separation examination, there was no indication 
of any psychiatric abnormalities.  The veteran was separated 
from service due to a convulsive disorder as a result of a 
motor vehicle accident in Vietnam.  It was noted that in 
January 1969, the veteran was driving a military truck when 
the brakes failed causing the truck to go down a mountain.  
The veteran jumped from the vehicle receiving head and hand 
injuries.  

Service personnel records indicate that the veteran had three 
tours of duty in Vietnam and was assigned to an Engineering 
Battalion in the Topographic Corps.  The veteran received the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal.  

The veteran filed his claim for service connection for PTSD 
in September 1991.  A VA outpatient treatment record dated in 
September 1991 shows that the veteran was seen with a foreign 
object in his left external canal.  The veteran indicated 
that he had pain in his ear.  The assessment was question of 
PTSD and foreign object left external canal.  An October 1991 
VA consultation report noted 45 year old with possible PTSD.

The veteran submitted a statement in October 1991 indicating 
that when the 1968 TET Offensive started he was on guard duty 
with the 569th Engineering Company (Topographic Corps) when 
they started getting incoming rounds in their work area.  He 
indicated that several vans were destroyed and the ramps were 
he parked the vans was on fire.  He also indicated that while 
returning from Cam Rahn Bay the truck that he was driving was 
hit but no one was injured.  He reported that he was 
transferred to the 553 Engineering Company, 3rd Platoon and 
was a gun truck driver and his tire was hit as he was coming 
down a mountain and the truck was disabled.  The veteran 
indicated that the enemy kept firing and the veteran got down 
to his last magazine of ammunition.  At that time the veteran 
indicated that he had already decided that he would kill 
himself instead of being captured.  He indicated that while 
stationed with the 35th Engineering Battalion, Headquarters 
Recon Platoon as a combat photographer he was called on many 
times to go out and take pictures of vehicles that had hit 
land mines or someone working on the road that had stepped on 
a land mine.  The veteran indicated that many times there was 
body parts and blood everywhere, and many times he knew these 
guys.  He indicated that he saw the body of his best friend 
after he had stepped on a land mine.  

VA outpatient treatment records dated February 1995 show that 
the veteran reported that he was in Vietnam for 37 months as 
a combat photographer and was attached to the 1st Calvary 
Division and went on missions with them.  He indicated that 
he had to photograph numerous aircraft crashes and associated 
carnage.  He also indicated that he had to photograph dead 
bodies.  The veteran reported that he was wounded while in 
Vietnam.

At his March 1995 VA examination, the veteran reported that 
in Vietnam he was part of a recognizance group and spent much 
of his time photographing dead bodies that were sometimes 
mutilated of both enemies and allies.  The veteran described 
three events that were particularly stressful as follows: 1) 
the veteran was driving a gun truck with four other service 
members.  An enemy plane bombed them with no one else 
surviving except the veteran.  The veteran was left alone, 
alive in this area and was determined that he was going to 
die.  He had planned out how he would kill himself rather 
than be captured.  Two hours later a Calvary helicopter 
rescued the veteran.  2) The veteran described while being on 
guard duty with his best friend, a gentleman by the name of 
"Big Stud", he watched while the top of "Big Stud's" head 
was blown off.  3) The veteran also described as particularly 
stressful the offensive of 1968.  The veteran thought he 
would die during this moment and photographed many dead 
bodies at that time.  The veteran also indicated that he 
suffered from seizure disorder, which he described as grand 
mal type since a head injury suffered in 1968 after the 
veteran was in a jeep that went over a land mine.  The 
examiner diagnosed PTSD, severe.

In a May 2001 statement, the veteran indicated that he worked 
very little in his Military Occupational Specialty (MOS) of a 
process photographer and worked mostly as a gun truck driver.  
He described this truck with an armored personnel carrier 
(APC) hull sitting in the bed of a 5-ton bridge truck with an 
extended body, which carried a 50-caliber machine gun.  The 
veteran indicated that he also worked on recon photographing 
the under side of bridges where there were many snakes and 
booby traps, leeches, and spiders.  He indicated that there 
were many times when he would lay on his back to photograph 
the underside of a bridge, on the gun truck that was the 
vehicle that drew fire if it was taken out the rest of the 
convoy was easy pickings.

VA hospital records show that the veteran was admitted in May 
2001 for intractable headache to rule out ischemic event and 
transferred to psychiatry after the veteran was found to be 
medically stable.  He was seen in psychiatric consultation 
and by the substance abuse team prior to transfer.  The 
veteran complained of suicidal ideation at the time and felt 
"low" and that this had been getting worse over the past 6 
months.  He indicated that he had frequent thoughts of 
hurting himself, but has never formulated a plan to do so.  
He indicated that his only enjoyment in life was "getting 
high".  It was noted that the veteran had a diagnosis of 
PTSD and also had a history of polysubstance abuse.  

A June 2001 VA psychotherapy note the veteran indicated that 
when he was stationed in Vietnam he drank with the fellows 
when he could and expressed that he had access to alcohol 
during his third tour as a gun truck driver.  The veteran 
spoke of enduring 130-degree heat inside a steel reinforced 
truck, which was part of a convoy that included fuels, liquid 
chemicals, and other materials for road building.  The 
veteran stated that his unit's convoy received some form of 
arms fire two or three hits every time they went out.  He 
spoke of two times his truck was involved in detonations of 
enemy mines.  The veteran indicated of an injury he received 
where a bone in his leg was pushed upwards.  He also 
indicated that he received an open head injury over his right 
eye due to the detonation.  

A letter dated April 2003 from The Department of the Army, 
Director, Center for Unit Records Research indicated that 
they enclosed an Operational Report - Lessons Learned (OR-LL) 
submitted by the 864th Engineer Battalion (864th Engr Bn), the 
higher headquarters for the 569th Engineer Company (569th Engr 
Co) for the period ending April 30, 1968.  The report 
documents an attack on January 29, 1968 at Nha Trang during 
the 1968 TET Offensive.  Nha Trang was the documented main 
base area location for the 569th Engr Co.  The report also 
documented that on February 1, 1968 a large steel bridge west 
of Nha Trang was blown.  In addition, the report documented 
that on April 21, 1968 the 569th Engr Co received an enemy 
round that destroyed one Topo-Van, a fuel truck and a water 
tower.  

It was noted that the U.S. Army casualty files available were 
arranged alphabetically by last name.  In order to provide 
research concerning casualties, the veteran must provide more 
specific information.  It was indicated that the veteran 
should include the individual's full name and complete unit 
designation to the company level.

At his May 2003 VA examination it was noted by the examiner 
that the veteran served in Vietnam with an engineering 
battalion and there was some question in reviewing the 
documents as to whether or not he was involved in active 
combat.  The examiner noted that his descriptions of his 
traumatic stressors were not consistent from interview to 
interview.  The examiner indicated that the veteran was seen 
in March 1995 and at that time documented that this major 
stressors included an individual named "Big Stud" having 
his head blown off while they were on guard duty.  The 
examiner noted that when the veteran was asked about his 
stressors in the present interview, he reported that the 
individual "Big Stud" was leading a convoy as a jeep 
driver.  He reported that he was in the middle of the convoy 
and they were preparing supplies up north.  He reported that 
the jeep was hit by mortar fire from Viet Cong coming down 
from the mountains.  The veteran indicated that the jeep 
driver, "Big Stud's" legs were blown off.  The veteran also 
reported that at the same time his jeep was hit by a mortar 
round and punctured all his tires.  The examiner noted that 
this was inconsistent with his prior documented stressors.  
The veteran also reported that it was stressful being in an 
armored personnel carrier and not being able to see out.  

He reported problems with irritability and reported that he 
argued with his wife.  He indicated that he had problems with 
decreased concentration and memory and reported he liked to 
work on small engines, but puts things down and could not 
find them and became easily frustrated.  He reported problems 
with insomnia and stated he slept two to three hours a night.  
He reportedly walked two to three miles at night in the dark.  
He indicated that those times he was back in the state of 
mind of being in Vietnam in the jungle.  He reported having 
bad dreams at night because he watched a special on Vietnam.  
His wife reported that he hollers and fights in his sleep.  
The veteran indicated that his wife took his weapons so he 
now sleeps with a stick next to the bed.  He indicated that 
he has become angry and threatened to kill his wife in the 
past.  He reported he could not stand anyone hollering at 
him.  The veteran indicated that he had nightmares of TET 
1968 and being on the JP-4 line guarding it.  He talked about 
incoming rounds and being afraid that they would puncture the 
pipeline.  It was noted that the veteran was not currently 
receiving psychiatric treatment.  

The examiner noted the Axis I diagnoses as probable 
malingering, alcohol dependence in remission, and cocaine 
dependence in remission.  The examiner indicated that the 
veteran clearly knows the symptoms of PTSD and did report 
many symptoms consistent with PTSD.  He was not consistent 
when talking about his most traumatic events, which were 
previously documented.  The examiner noted the 
inconsistencies of the veteran's stressor events and 
indicated that it was unlikely that there would be this much 
difference between his reported most traumatic stressors, if 
he were being truthful regarding the events.  It was noted 
that there was no change in affect associated with 
description of his traumatic stressors, which would be 
expected in most veterans with PTSD.  The examiner noted that 
the veteran had a history of heavy alcohol use and meets 
dependence criteria, but it was in remission, according to 
his reports.  He also had a history of cocaine dependence, 
which he reported he had not used in one year.  The examiner 
stated that he saw no evidence that clearly supported PTSD.  
It was the examiner's opinion that the veteran was likely 
malingering in an attempt to obtain increased compensation.  
Psychological testing could be performed in order to test for 
evidence of malingering.  However, the examiner noted that 
this might not be required in this case, due to his gross 
inconsistency regarding his traumatic stressors, which in the 
examiner's opinion were clearly indicators of malingering.  



Criteria

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records and 
personnel records; VA outpatient treatment record dated 
September 1991; October 1991 VA consultation report; October 
1991 statement from the veteran; VA outpatient treatment 
records dated February 1995; VA examinations dated March 1995 
and May 2003; May 2001 statement from the veteran; VA 
hospital record dated May 2001; June 2001 VA psychotherapy 
note; letter from The Department of the Army, Director, 
Center for Unit Records Research dated April 2003.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  In addition, this 
case was remanded in May 1997, April 1998, May 1999, November 
2000 to obtain additional records, statements from the 
veteran, and to schedule an examination.  

The veteran was sent a VCAA letters in May 2001 and November 
2002.  In accordance with the requirements of the VCAA, the 
letters informed the appellant what evidence and information 
VA would be obtaining.  The letters explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2000); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed inservice stressor); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
Cohen v. Brown, 10 Vet. App. 138 (1997), Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996); 38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  "Where 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service."'  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f).

In this case, the service records do not show the veteran 
engaged in combat.  Thus, his assertions of service stressors 
are not sufficient to establish that they occurred; rather, 
his stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

Analysis

The evidence indicates that the veteran was assessed a 
diagnosis of PTSD at a March 1995 VA examination after 
describing unverified stresssors.  The veteran described his 
stressors to the examiner, which included suffering a head 
injury in combat in 1968 when his jeep hit a land mine.  
Three events the veteran described that were particularly 
stressful included being bombed by a North Vietnamese plane 
while on convoy and being the only survivor of five service 
members.  The veteran described that while on guard duty his 
best friend "Big Stud" had his head blown off in front of 
the veteran.  The veteran also described stressful TET 
offensive events and his job as photographing many dead 
bodies afterwards.

It is clear that the examiner at the March 1995 VA 
examination did not review the veteran's case file as it 
clearly indicates that the veteran suffered a head injury due 
to a truck accident in Vietnam which was not a combat 
incident.  The veteran, on numerous occasions has indicated 
to examiners that he suffered a head injury due to combat.  
In an October 1991 statement, the veteran indicated that he 
had to take pictures of vehicles that had hit land mines or 
of individuals who had stepped on land mines.  He indicated 
that many times there were body parts and blood everywhere 
and many times he knew these guys.  He indicated he saw his 
best friend after he stepped on a land mine.  VA outpatient 
treatment records dated February 1995 show that the veteran 
reported being a combat photographer attached to the 1st 
Calvary Division and he had to photograph numerous aircraft 
crashes and dead bodies, indicating that he was wounded 
himself.  Again, service medical records as well as personnel 
records do not show that the veteran was wounded and was not 
a combat photographer, but was assigned to Engineering units 
in the Topographic Corps.  The veteran has been unable to 
give the names of his friends who he reported had been 
killed, and many he photographed.  

In a May 2001 statement, the veteran indicated that he worked 
very little in his MOS of process photographer and worked 
mostly as a gun truck driver.  The veteran reported that his 
truck was involved in detonations of enemy mines and again 
indicated he was wounded during one of these incidents where 
a bone in his leg was pushed upwards.  He also indicated that 
he received an open head injury over his right eye due to the 
detonation.  

At his May 2003 VA examination, the examiner reviewed the 
veteran's entire file and noted inconsistencies in the 
veteran's reported traumatic stressors.  Specifically noted 
was the incident in which the veteran's best friend "Big 
Stud" was killed.  Initially the veteran indicated that his 
friend had his head blown off in front of the veteran while 
both of them were on guard duty.  At his May 2003 
examination, the veteran reported that "Big Stud" had his 
legs blown off during a convoy.  It was the examiner's 
opinion that the veteran was likely malingering in an attempt 
to obtain increased compensation.

The Department of the Army, Director, Center for Unit Records 
Research indicated that there was an attack on January 29, 
1968 at Nha Tang during the TET offensive and in April 1968 
the 569th Engr Co received an enemy round that destroyed one 
Topo-Van, a fuel truck and a water tower.  However, the van 
being hit by an enemy round was not indicated as being one of 
the traumatic events described by the veteran.  The veteran's 
personnel records do indicate that in December 1969 the 
veteran, after being posted as a sentinel of the guard, was 
found asleep in his room after leaving his post before being 
regularly relieved and willfully abandoning his personal 
weapon.  In addition, the Department of the Army indicated 
that the veteran would have to be more specific and provide 
names of his friends who were killed.  There is no indication 
that the veteran has provided the names of the four 
individuals who allegedly were killed during the North 
Vietnamese plane attack, his best friend "Big Stud's" real 
name, or the names of his friends he took photos of after 
they had been killed.  

In summary, to establish service connection for PTSD there 
must be credible supporting evidence of stressors.  Here, 
there is no adequate evidence establishing that the veteran's 
claimed in-service stressors occurred.  In fact, the 
veteran's stressor stories were not consistent and the 
diagnoses of PTSD that were made prior to the May 2003 VA 
examination, were made based on the unverified stressors 
reported by the veteran to include head injuries received as 
a result of combat and being a combat photographer assigned 
to the 1st Calvary Division.  There is no evidence that the 
examiners prior to the May 2003 VA examination had read the 
veteran's claims file.  After reviewing the claims file and 
examining the veteran, the May 2003 VA examiner, after noting 
clear inconsistencies in the veteran's claimed stressors, 
stated that he saw no evidence that clearly supported PTSD.  
It was the examiner's opinion that the veteran was likely 
malingering in an attempt to obtain increased compensation.  
A critical element needed to establish service connection for 
PTSD is missing.  The veteran's alleged stressors have not 
been verified by the service department, and the veteran has 
submitted no independent evidence to show 



that his alleged stressors actually occurred.  Consequently, 
the claim of service connection for PTSD must be denied.  

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

